Citation Nr: 0310987	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-20 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for post-traumatic stress disorder (PTSD) has been 
submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from November 1989 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found new and 
material evidence has not been submitted.

A hearing, via a video teleconference (VTC), was held in 
February 2003 before the undersigned.  The undersigned was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2001-2002).  This change in the 
law is potentially applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

At the February 2003 VTC, the appellant testified that he 
currently was being treated for PTSD at the VA Medical Center 
(VAMC) in Leeds, Massachusetts.  This evidence is potentially 
new and material if it contains a confirmed diagnosis of 
PTSD.  Further, he also testified that he had just completed 
a four-week program at the same VAMC.  Transcript, pp. 3-4.  
The appellant's case file does not contain any records of  
treatment at the Leeds facility or any records of a four-week 
program.

Accordingly, the case is REMANDED for the following:

1.  Inquire of the appellant if there are 
any other facilities, VA or non-VA, which 
may have treatment records related to his 
claimed PTSD, which are not already 
associated with the case file.

2.  After the above development is 
complete, contact the appropriate VAMC, 
to include the VAMC at Leeds, 
Massachusetts, and obtain any treatment, 
counseling, or therapy records for PTSD 
related to the appellant.

3.  After the above is accomplished, 
review the appellant's claim in light of 
the evidence developed since the 
statement of the case (SOC).  In the 
event the benefits sought remain denied, 
the appellant should be provided with a 
Supplemental SOC, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue or issues on appeal.  An 
appropriate time should be allowed for a 
response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




